Ethridge, J.,
delivered the opinion of the court.
The appellant sued the appellee for personal injuries resulting from the truck of appellee striking the car in which the appellant 'was riding on a public highway. There was a verdict for the plaintiff for eight hundred dollars, from which she appeals.
The plaintiff was injured by broken glass violently thrown from the windows and shields of the car in which she was riding, caused by the impact of the truck striking the car. Plaintiff was riding in the car but did not own it or control it, and there was a contest in the court below as to whether the defendant caused the injuries through their negligence, or whether it was the result of the negligence of Governor Bussell, the driver of the car at the time of the collision. The jury settled this issue in favor of the plaintiff and against the defendants. There were eleven cuts on plaintiff’s body from the glass, and the attending physicians testified that it took them two hours to do the necessary work to adjust and sew up these wounds so caused. They testified that the injuries are permanent, and in all probability will result in the plaintiff’s suffering some pain always. Some of the nerves had to be cut, and on account of the scar tissue in ihe v¿ounds will always cause irritation and pain. The plaintiff testified that she suffers from some pain; that the scar on her neck and the scar on her ear pain her more than the others; that her ear hurts and she can hardly sleep on that side of her head; that the top of her knuckle was cut and that the knuckle on this finger is enlarged and this finger gives way, the plaintiff being a stenographer and typist; that the back of her neck is numb, and that there was a horseshoe cut in the top of her head and in her forehead the nerves were cut. She also testified that she was in the hospital for twelve days, and that she paid four hundred dollars for hospital expenses, doctors, and nurses.
At the time of the injury, the plaintiff was the private secretary to the Governor of Mississippi and continued to *662draw her salary, though she was unable to do her work for some time after her injuries and after recovering sufficiently to go to her office, ivas put on light work for a time until her wounds healed. The plaintiff is a young lady, and the testimony shows that her face, head, and neck were cut, and she suffered considerable nervous shock, that her injuries are permanent and that she will continue to suffer more or less pain on account of the injuries to her nerves and the scar tissues.
The testimony for the plaintiff shows that the truck was traveling at a high rate of speed, and that the car which was struck had been driven out of the traveled part of the highway on account of some cattle coming down the highway, and that the truck struck the car by swerving from the highway, evidently trying to avoid a collision with the cattle, the driver appearing to be under excitement at the time.
Taking the character of the injuries and all the circumstances into consideration, we think that the amount of the damages was inadequate, and the judgment will be reversed, and the cause remanded, to be tried on the amount of damages only, the judgment as to liability being undisturbed.

Reversed cmd remanded.